Citation Nr: 1439634	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for left lower extremity radiculopathy.

3.  Entitlement to service connection for right knee disability as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 23, 1984 to December 22, 1984, for a total of 29 days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  December 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The Board previously remanded this matter for additional development in July 2012.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current back condition is related to an injury he sustained in basic training.  At the Board hearing, the Veteran testified that he fell on stairs and was thrown into a wall.  The Veteran asserts that his left lower extremity radiculopathy and his right knee disability are proximately due to and/ or aggravated by his lumbar spine disability.  

As noted in the prior remand, the service treatment records reflect complaints of back pain but also indicate that the Veteran reported a pre-service injury.  Several medical records in evidence reflect that the Veteran was treated for an injury of his right low back in 1980.  A June 1993 private treatment records noted that the Veteran injured his back in 1980, re-injured his back in 1982 in a motor vehicle accident and sustained a third back injury in 1984 during basic training.  

A statement from Dr. D.S., a private neurosurgeon, dated in October 2011, indicated that the Veteran sustained a minor spine strain in 1980 that led to limited right-sided back pain.  Dr. D.S. opined that the 1980 injury resolved before an injury in 1984 that was more severe and involved the left side of the Veteran's spine.  

The Board previously remanded this case in November 2012 to obtain medical records and to obtain a VA examination.  The remand directed the VA examiner to diagnose any disorders of the lumbar spine, left lower extremity and right knee.  The examiner was then requested to provide an opinion as to whether a lumbar spine disability existed prior to service and whether such disorder was aggravated in service.  The examiner was also asked to address whether any worsening in service represented the natural progress of the injury, defect or disorder.  If the examiner concluded that a lumbar disorder did not exist prior to service, the examiner was requested to state whether it had its onset during the Veteran's service.  The remand instructed the examiner to comment on the October 2011 statement of Dr. D.S., which indicated that the Veteran's pre-service lumbar spine injury affected a different area of the back than his in-service spine injury.  

The Veteran was afforded a VA examination in November 2012.  Following a review of the claims file and examination of the Veteran, the VA examiner diagnosed degenerative disc disease, lumbar spine, status post remote surgery.  The examiner noted that service medical records show that the Veteran complained of symptoms in his back and left leg.  The VA examiner noted that the records indicate a normal examination, and lumbar spine x-rays indicated "partial sacralization of L5" that was referred to in 1980 reported x-ray findings of "fusion of disc space."  The VA examiner opined that this condition was not caused by the 1980 injury or the 1984 injury but was more likely than not a congenital defect that was first diagnosed in 1980.  

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2013); see Winn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90.

As the November 2012 examiner's opinion indicates that a congenital defect of the lumbar spine is present, it is necessary to obtain an addendum opinion that addresses whether a disease or injury was superimposed over the congenital defect during service.  

In addition, the Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   The November 2012 VA examination did not address the statement from Dr. D.S.  In order to ensure compliance with the remand directives, the examiner should comment on the October 2011 statement from Dr. D.S.  Id.

The examiner opined that the partial sacralization of L5 on the left is responsible for the Veteran's sciatic nerve irritation on the left.  Accordingly, the claim for service connection for left lower extremity radiculopathy is inextricably intertwined with the claim for service connection for a lumbar spine disability, and action on the claim is deferred pending the additional development described below.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   

With regard to the claimed right knee disability, the VA examiner provided an opinion as to whether the current right knee disorder is proximately due a lumbar spine disorder but did not address whether a right knee disorder is aggravated by a lumbar spine disorder.  On remand, if it is determined that a congenital lumbar spine disorder was subject to a superimposed injury in active service, the examiner must provide an addendum regarding aggravation of the right knee disorder. 

Finally, the Board notes that the prior remand directed the AMC/ RO to obtain the Veteran's application for Workers' Compensation benefits, as identified in a March 1988 private hospitalization summary.  A July 2012 letter to the Veteran requested that he complete an authorization for his Workers' Compensation records.  The Veteran did not return the completed authorization forms.  As the claim is being remanded, the Veteran should be afforded another opportunity to provide authorization for his Workers' Compensation records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request that he provide authorization for records pertaining to Workers' Compensation benefits.  If the Veteran returns a completed authorization, attempt to obtain the records.  All efforts to obtain the records should be documented in the claims file.  The Veteran should be informed in writing if no records are available.  	

2.  Return the claims file to the November 2012 VA examiner, if available, for an addendum opinion.  The claims folder must be made available to the examiner for review of the case.  The examination report must reflect that the claims file was reviewed.  The VA examiner should review the claims file and provide an addendum opinion regarding the following with regard to the claimed lumbar spine disability:

a.  The examiner should provide an opinion as to whether it is at least as likely as not that the congenital defect of the lumbar spine, which was identified by the examiner in November 2012, was subject to a superimposed injury or disease in service.  If so, please identify the superimposed disease or injury.

b.  In providing this opinion, the examiner should comment on the October 2011 statement from Dr. D.S., which relates that the Veteran's pre-service lumbar spine injury affected a different area of the back than his in-service lumbar spine injury. 

The examiner should provide a detailed rationale for the opinions stated.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  If and only if the examiner finds that the congenital defect of the lumbar spine was subject to a superimposed injury during active service, the examiner should provide an opinion regarding whether the current right knee disability, diagnosed as chondromalacia patella, is aggravated (permanently worsened by) the Veteran's lumbar spine disability.  

The examiner should provide a detailed rationale for any the opinion stated.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  In the event that the November 2012 examiner is not available, a medical opinion should be obtained from another qualified physician that addresses the inquiries set forth above regarding the claimed disabilities.

5.  Review the examination report to ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures. Stegall, supra.    

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



